—Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J), rendered December 6, 2011, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not entered knowingly, voluntarily, or intelligently is unpreserved for appellate review (see People v Fernandez, 103 AD3d 813 [2013]; People v Elufe, 102 AD3d 982 [2013]). In any event, the record demonstrates that the defendant’s guilty plea was knowing, voluntary, and intelligent (see People v Elufe, 102 AD3d at 982; see generally People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]).
Skelos, J.E, Chambers, Sgroi and Hinds-Radix, JJ., concur.